951 A.2d 261 (2008)
James ANDERSON, Petitioner
v.
COURT OF COMMON PLEAS, PHILADELPHIA COUNTY, Penna., Respondent.
No. 3 EM 2008.
Supreme Court of Pennsylvania.
June 24, 2008.

ORDER

Petition for Writ of Mandamus and/or Extraordinary Relief
PER CURIAM.
AND NOW, this 24th day of June, 2008, Application for Leave to File Original Process is GRANTED. The Petition for Writ of Mandamus and/or Extraordinary Relief, the Motion to Seek Leave of the Court to Supplement the Record and the Collateral Appeals Motion for Bail for Petitioner are DENIED.